United States Court of Appeals
                     For the First Circuit


No. 01-2054

                        GARY W. LAPINE,

                      Plaintiff, Appellee,

                               v.

                       TOWN OF WELLESLEY,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on September 4, 2002 is
amended as follows:

     Page 22, lines 19-20: delete ",or even the fact that the
decisive motive may have been dissatisfaction with his former
job,".